DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/7/22 has been entered, in which Applicant amended claims 1, 10, and 19. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2010/0318403 to Bottom (hereafter referred to as Bottom), in view of An efficient approach for shelf space planning and display area allocation in convenience stores to Chu (hereafter referred to as Chu), in further view of U.S. Patent Application Publication Number 2007/0050235 to Ouimet (hereafter referred to as Ouimet), and in even further view of U.S. Patent Application Publication Number 2014/0058781 to Padmanabhan et al. (hereafter referred to as Padmanabhan).
As per claim 1, Bottom teaches: 
A method for computer modeling a retail environment, comprising: determining, via a processor, items of an item category; (Paragraph Number [0031] teaches the term "segment" will be used throughout this document to indicate a collection or particular grouping of SKU numbers that may have some common attributes.  For example, a segment may represent all televisions in a particular store without regard to the type of television.  Thus, the "television segment" may include all SKU item numbers for flat-screen TVs, plasma TVs, projection TVs, and the like.  Any suitable hierarchy may be used to group SKU-based item or products together.  Thus, as referred to herein, the term SKU represents the smallest description of a product, while the term "segment" represents a collection of one or more SKUs. Paragraph Number [0046] teaches some planograms may be common to multiple stores.  Again, as mentioned above, each segment preferably represents multiple products or SKU's so as to reduce the number of combinations.  Each planogram could contain any number of segments.  For example, a typical planogram may contain about 5 to 50 segments depending upon the physical dimensions of the planogram and the SKUs that comprise the segment (See also Paragraph Number [0074])).
generating, via the processor, a constrained linear regression model based on item demand and shelf-space of an item of the items. (Paragraph Number [0050] teaches the space elasticity curve is used to model a change in store space and the resulting change in performance (metric) due to that change in store space for a particular segment.  The metric of interest is the dependent variable (Y-axis), while the change in store space (linear feet of facing) is the independent variable (X-axis).  The curve fitting engine 106 may be a commercially available statistical module that applies regression analysis or other statistical calculations to the input data.  The term "space" in the phrase "space elasticity curve" indicates that the data is regressed against a particular metric of spacing (space layout for products) in the store.  Total linear feet of facing (LFF) is one metric used when generating the space elasticity curve, but other space metrics can be used, such as square feet or cubic feet of shelf space in the store. Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process may be used, such as regression trees, Chi-squared regression, least squares regression, regression sum of sequences, error sum of sequences, orthogonal regression, and other regression processes and techniques may be used. (See Paragraph Number [0031] in regard to item categories (i.e. segments)) (See also Paragraph Numbers [0046] and [0074])).
generating, via the processor, space elasticity data by fitting the constrained linear regression model on the item demand of the item and a horizontal footage of the shelf-space associated with the item (Paragraph Number [0050] teaches the space elasticity curve is used to model a change in store space and the resulting change in performance (metric) due to that change in store space for a particular segment.  The metric of interest is the dependent variable (Y-axis), while the change in store space (linear feet of facing) is the independent variable (X-axis).  The curve fitting engine 106 may be a commercially available statistical module that applies regression analysis or other statistical calculations to the input data.  The term "space" in the phrase "space elasticity curve" indicates that the data is regressed against a particular metric of spacing (space layout for products) in the store.  Total linear feet of facing (LFF) is one metric used when generating the space elasticity curve, but other space metrics can be used, such as square feet or cubic feet of shelf space in the store. Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process may be used, such as regression trees, Chi-squared regression, least squares regression, regression sum of sequences, error sum of sequences, orthogonal regression, and other regression processes and techniques may be used. (See Paragraph Number [0031] in regard to item categories (i.e. segments)) (See also Paragraph Number [0046])).
generating, via the processor, a multiple regression model based on the constrained linear regression model, the item demand and an amount of non-zero shelf-space of other items of the retail store the other items of the items in the retail store, including one or more replacement items of the item (Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process may be used, such as regression trees, Chi-squared regression, least squares regression, regression sum of sequences, error sum of sequences, orthogonal regression, and other regression processes and techniques may be used. (See Paragraph Number [0031] in regard to item categories (i.e. segments)) (See also Paragraph Number [0046]). Paragraph Number [0057] teaches the synthetic data creation process is a user-demand analysis module that accepts user input parameters, utilizes the data and space elastic curve information, and produces an analysis of estimated changes in the store model under an optimum reallocation of space, subject to the user's rules and restrictions on allowable changes in space. Paragraph Number [0072] teaches the output of the analysis/result optimization module 110 provides an analysis that permits the user to determine on an incremental basis, how much space and which SKUs to eliminate or add to each planogram and segment in order to achieve the desired goal with respect to the selected performance metric).
generating, via the processor, cross-space elasticity data for the item of the items in the retail store using the multiple non-linear regression model; (Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process may be used, such as regression trees, Chi-squared regression, least squares regression, regression sum of sequences, error sum of sequences, orthogonal regression, and other regression processes and techniques may be used. (See Paragraph Number [0031] in regard to item categories (i.e. segments)) (See also Paragraph Number [0046])).
generating, via the processor, an electronic planogram of the item category, based on the number of horizontal facings associated with the item (Paragraph Number [0030] and FIG. 2 describe a pictorial diagram of a planogram 200 or POG (Plan-O-Gram). As mentioned above, a planogram or POG is a logical map of fixtures and products that describes how the products are displayed, the number of products displayed, and where the products are displayed.  A particular store may house its products on dozens or perhaps hundreds of different shelves or displays represented by the planograms.  Any suitable representation or arrangement applicable to the store or group of stores of interest may be used. Paragraph Number [0031] teaches the planogram 200 indicates the linear facing feet (LFF) 202 and other physical dimensions, number of facings 204 (specific to the item or SKU), the location of the item identified by an item identifier or number, such as an SKU number, shelf height 206, width per facing 210, planogram height 212, and planogram shelf depth 214).
arranging the items in the retail store according to the electronic planogram (Paragraph Number [0004] teaches sales and profitability of retail stores greatly depend upon the appeal and arrangement of the products on display.  Most retail establishments display the products on shelving and display units, which may be arranged in aisles.  Such display units and shelving may be arranged in various configurations having various dimensions. Retailers are interested in maximizing the returns from their available shelf space and inventory by making sure they create planograms that best allocate space to the various types of products.  Paragraph Number [0057] teaches the synthetic data creation process is a user-demand analysis module that accepts user input parameters, utilizes the data and space elastic curve information, and produces an analysis of estimated changes in the store model under an optimum reallocation of space, subject to the user's rules and restrictions on allowable changes in space. Paragraph Number [0072] teaches the output of the analysis/result optimization module 110 provides an analysis that permits the user to determine on an incremental basis, how much space and which SKUs to eliminate or add to each planogram and segment in order to achieve the desired goal with respect to the selected performance metric).
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach the use of a non-linear multiple-constraint mixed integer optimization model which is taught by the following citations from Chu:
generating, via the processor, a non-linear multiple-constraint mixed integer optimization model based on the space elasticity data of the item and the cross-space elasticity of the item (Page 874 Section 1 Paragraph Number 3 teaches a model for obtaining optimal shelf space planning and display area allocation is developed, and an integer encoding genetic algorithm (GA) is employed for obtaining optimum solutions. Page 876 Section III(A) Paragraph Numbers 1-3 teach the first part of the optimization will give products optimal facing value based on their facing space elasticities, and subject to the constraint of total length of shelf facing space. A series of tests are conducted to find out the best parameter settings on population size, crossover rate, mutation rate and selective strategy upon the efficiency and effectiveness when solving the optimization problem. The parameter setting for the best result is crossover rate equals to 0.9 (mutation rate is 0.1), population size equals to 300, and use the stochastic uniform selection strategy. (See also equations on Page 875 which provide further explanation and context)).
generating, via the processor, a number of horizontal facings, using the non-linear multiple-constraint mixed integer optimization model, based on the space elasticity data of the item and the cross-space elasticity data of the item (Page 874 Section 1 Paragraph Number 3 teaches a model for obtaining optimal shelf space planning and display area allocation is developed, and an integer encoding genetic algorithm (GA) is employed for obtaining optimum solutions. Page 876 Section III(A) Paragraph Numbers 1-3 teach the first part of the optimization will give products optimal facing value based on their facing space elasticities, and subject to the constraint of total length of shelf facing space. A series of tests are conducted to find out the best parameter settings on population size, crossover rate, mutation rate and selective strategy upon the efficiency and effectiveness when solving the optimization problem. The parameter setting for the best result is crossover rate equals to 0.9 (mutation rate is 0.1), population size equals to 300, and use the stochastic uniform selection strategy. (See also equations on Page 875 which provide further explanation and context)).
Both Bottom and Chu are directed to inventory management. Bottom discloses the use of various regression techniques to determine a number of facings. Chu improves upon Bottom by disclosing the use of a non-linear multiple-constraint mixed integer optimization model. One of ordinary skill in the art would be motivated to further include the use of a non-linear multiple-constraint mixed integer optimization model, to efficiently make more accurate predictions by including each of the myriad of variable that relate to optimizing inventory and product placement in a retail environment and use them as variables in a regression model.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of the use of various regression techniques to determine a number of facings in Bottom to further utilize the use of a non-linear multiple-constraint mixed integer optimization model as disclosed in Chu, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach output results that indicate positive or negative effects when changing items which is taught by the following citations from Ouimet: 
the cross-space elasticity data indicating (i) a change in the item demand of the item in response to a change in shelf-space of one or more of the other items in the item category (Paragraph Number [0036] teaches retailer 12 may decide to offer "n" different brands of products in a particular category, e.g., laundry detergent, and then decide to give each brand f.sub.i number of facings. The products have a per unit volume, so the facings consume shelf space horizontally and vertically. Brand X may have two horizontal facings and brand Y may have two horizontal by three vertical facings (six facings total). However, there is limited shelf space. Too few facings can lead to higher shelf replenishment costs or stock-outs. Too many facings waste valuable shelf space, which adds costs in inventory and cannibalizes other products. Cannibalization refers to the situation where increasing sales of one product may decrease sales of another product. Cannibalization is important in determining where sales migrate when a product is removed. Too few products lead to lost sales when customers cannot find the desired product. Paragraph Number [0042] teaches increasing the facings of product A will cannibalize or decrease the sales of product B. Paragraph Number [0075] and FIG. 5 illustrates an output of the optimization process for a number of products P1-P10. In FIG. 5, shelf space is plotted against price image to visualize how these parameters interact so that retailer 12 can formulate brand strategies).
and (ii) a value characterizing the extent the item demand of the item negatively or positively changes in response to replacement of the item with the at least one replacement item of the one or more replacement items (Paragraph Number [0036] teaches retailer 12 can increase sales and profit by optimizing assortment and space. Retailer 12 may decide to offer "n" different brands of products in a particular category, e.g., laundry detergent, and then decide to give each brand f.sub.i number of facings.  Paragraph Number [0075] FIG. 5 illustrates an output of the optimization process for a number of products P1-P10. In FIG. 5, shelf space is plotted against price image to visualize how these parameters interact so that retailer 12 can formulate brand strategies. Center 60 denotes that the optimization has provided little or no change in shelf space or price image from prior arrangements and settings. Product P7 falls in the no-change area. Quadrant 62 generally shows that shelf space should increase and price image should decrease as a result of the solution of the objective function .theta.. Product P1 is located in quadrant 62 as exemplarily of this optimization. The solution to the objective function has placed products P2 and P3 in quadrant 64 to recommend that these products each receive a decrease in both shelf space and price image. Products P4, P5, and P6 are placed in quadrant 66 to receive less shelf space but a higher price image. Products P4-P6 are examples of brand sensitivity in that some products can get by with less shelf space and still command a higher price while maximizing profit. The objective function has shown that loyal customers will find products P4-P6 and pay the higher price. Quadrant 68 illustrates a recommendation from the objective function for more shelf space and higher price image for products P8, P9, and P10).
Both the combination of Bottom and Chu and Ouimet are directed to inventory management. The combination of Bottom and Chu discloses the use of various regression techniques to determine a number of facings. Ouimet improves upon the combination of Bottom and Chu by disclosing output results that indicate positive or negative effects when changing items. One of ordinary skill in the art would be motivated to further include output results that indicate positive or negative effects when changing items, to efficiently visualize and optimize shelf space as numbers of items are changed.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of the use of various regression techniques to determine a number of facings in the combination of Bottom and Chu to further utilize output results that indicate positive or negative effects when changing items as disclosed in Ouimet, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach the substituting or replacing of goods that belong in the same category as determined by a planogram which is taught by the following citations from Padmanabhan: 
and each of the one or more replacement items being associated with either a substitute item or a complementary item (Paragraph Number [0049] teaches it is well appreciated by a person skilled in the art that a category refers to a collection of product items sharing the same or similar functions or attributes. Such categories may be formed based on a variety of parameters including the product's brand, size of the products, colors, flavors etc. One or more product items may fall within one or more categories. Paragraph Number [0055] teaches one way complementary implies that if product A is listed, then product B should also be listed, but vice-versa is not true. The different group rules considered here includes support groups, dependency list/delist, minimum and maximum products, minimum and maximum space, minimum delist, vendor coverage and one-way complementary list/delist. Paragraph Number [0061] teaches as would be appreciated by a person skilled in the art, the shelf space allocation problem involves distributing the scarce shelf space available among different products held within a retail store. A category is a collection of products that have the same or similar functions or attributes. A category contains several brands with each brand having several products, corresponding to different sizes, colors, flavors and/or other properties).
Both the combination of Bottom, Chu, and Liu, and Padmanabhan are directed to inventory management. The combination of Bottom, Chu, and Liu discloses the use of various regression techniques to determine a number of facings. Padmanabhan improves upon the combination of Bottom, Chu, and Liu by disclosing use of days of supply to determine constraints and substituting or replacing goods that belong in the same category. One of ordinary skill in the art would be motivated to further include use of days of supply to determine constraints and substituting or replacing goods that belong in the same category, to efficiently plan for lengths of time and costs associated with restocking and resupplying inventory.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of the use of various regression techniques to determine a number of facings in the combination of Bottom, Chu, and Liu to further utilize use of days of supply to determine constraints and substituting or replacing goods that belong in the same category disclosed in Padmanabhan, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 10, Bottom teaches:
A system for computer modeling a retail environment, comprising: a processor; a memory resource storing instructions that when executed by the processor, causes the processor to: (Paragraph Number [0074] teaches a person of skill in the art would readily recognize that steps of various above-described methods can be performed by programmed computers.  Herein, some embodiments are also intended to cover program storage devices, e.g., digital data storage media, which are machine or computer readable and encode machine-executable or computer-executable programs of instructions, wherein said instructions perform some or all of the steps of said above-described methods.  The program storage devices may be, e.g., digital memories, magnetic storage media such as a magnetic disks and magnetic tapes, hard drives, or optically readable digital data storage media.  The embodiments are also intended to cover computers programmed to perform said steps of the above-described methods).
The remainder of the claim limitations of claim 10 are substantially similar to the method recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 19, Bottom teaches:
A non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising: (Paragraph Number [0074] teaches a person of skill in the art would readily recognize that steps of various above-described methods can be performed by programmed computers.  Herein, some embodiments are also intended to cover program storage devices, e.g., digital data storage media, which are machine or computer readable and encode machine-executable or computer-executable programs of instructions, wherein said instructions perform some or all of the steps of said above-described methods.  The program storage devices may be, e.g., digital memories, magnetic storage media such as a magnetic disks and magnetic tapes, hard drives, or optically readable digital data storage media.  The embodiments are also intended to cover computers programmed to perform said steps of the above-described methods).
The remainder of the claim limitations of claim 10 are substantially similar to the method recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 11, and 20 the combination of Bottom, Chu, Ouimet, and Padmanabhan teaches each of the limitations of claims 1, 10, and 19 respectively.
In addition, Bottom teaches:
wherein the constrained linear regress model comprises Log(D) = log(a) + b*log(x), wherein D is the item demand of the item, x is the number of horizontal facings for the item on one or more shelves in the retail store, a is a scale parameter being => 0, and b is the space elasticity of the item being 0<=b<=l. (Paragraph Number [0050] teaches the space elasticity curve is used to model a change in store space and the resulting change in performance (metric) due to that change in store space for a particular segment.  The metric of interest is the dependent variable (Y-axis), while the change in store space (linear feet of facing) is the independent variable (X-axis).  Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process may be used, such as regression trees, Chi-squared regression, least squares regression, regression sum of sequences, error sum of sequences, orthogonal regression, and other regression processes and techniques may be used. Paragraph Number [0054] teaches the scaling may be performed for any other suitable metric as well to permit generation of an elasticity curve for each individual store or demand point. Paragraph Number [0062] teaches for each store selected by the user for analysis, and for each and every combination of the selected metric, planogram and segment, the coefficients of the corresponding space elasticity curve are retrieved (step 608). Paragraph Number [0057] and FIG. 6 is a high-level flowchart showing the steps 600 that the synthetic data creation module 108 may perform.  The synthetic data creation process is a user-demand analysis module that accepts user input parameters, utilizes the data and space elastic curve information, and produces an analysis of estimated changes in the store model under an optimum reallocation of space, subject to the user's rules and restrictions on allowable changes in space. Paragraph Number [0068] teaches the synthetic item records are compared across all of the segments and areas selected by the user to determine the optimum order of addition of space across the entire set of segments and planograms selected by the user for modeling (step 650). (See Paragraph Number [0031] in regard to item categories (i.e. segments)) (See also Paragraph Number [0046])).
As per claims 3 and 12 the combination of Bottom, Chu, Ouimet, and Padmanabhan teaches each of the limitations of claims 1 and 10 respectively.
In addition, Bottom teaches:
wherein the multiple non-linear regression model is derived from the constrained linear regression model by including horizontal facing allocations of the other items of the item category. (Paragraph Number [0050] teaches the space elasticity curve is used to model a change in store space and the resulting change in performance (metric) due to that change in store space for a particular segment.  The metric of interest is the dependent variable (Y-axis), while the change in store space (linear feet of facing) is the independent variable (X-axis).  Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process may be used, such as regression trees, Chi-squared regression, least squares regression, regression sum of sequences, error sum of sequences, orthogonal regression, and other regression processes and techniques may be used. Paragraph Number [0054] teaches the scaling may be performed for any other suitable metric as well to permit generation of an elasticity curve for each individual store or demand point. Paragraph Number [0062] teaches for each store selected by the user for analysis, and for each and every combination of the selected metric, planogram and segment, the coefficients of the corresponding space elasticity curve are retrieved (step 608). (See Paragraph Number [0031] in regard to item categories (i.e. segments))).
As per claims 5 and 14, the combination of Bottom, Chu, Ouimet, and Padmanabhan teaches each of the limitations of claims 1 and 10 respectively.
In addition, Bottom teaches:
wherein the constrained linear regression model further comprises parameters including a linear horizontal footage of a shelf and a number of shelves. (Paragraph Number [0050] teaches the space elasticity curve is used to model a change in store space and the resulting change in performance (metric) due to that change in store space for a particular segment.  The metric of interest is the dependent variable (Y-axis), while the change in store space (linear feet of facing) is the independent variable (X-axis).  Paragraph Number [0053] teaches the curve fitting engine or software module 106 may use different regression processes to process the data.  Preferably, a least-squares process is applied, but any suitable process may be used, such as regression trees, Chi-squared regression, least squares regression, regression sum of sequences, error sum of sequences, orthogonal regression, and other regression processes and techniques may be used. Paragraph Number [0054] teaches the scaling may be performed for any other suitable metric as well to permit generation of an elasticity curve for each individual store or demand point. Paragraph Number [0062] teaches for each store selected by the user for analysis, and for each and every combination of the selected metric, planogram and segment, the coefficients of the corresponding space elasticity curve are retrieved (step 608)).
As per claims 6 and 15, the combination of Bottom, Chu, Ouimet, and Padmanabhan teaches each of the limitations of claims 1 and 10 respectively.
In addition, Bottom teaches:
wherein the constrained linear regression further comprises parameters including clusters of the retail store (Paragraph Number [0030] and FIG. 2 describe a pictorial diagram of a planogram 200 or POG (Plan-O-Gram). As mentioned above, a planogram or POG is a logical map of fixtures and products that describes how the products are displayed, the number of products displayed, and where the products are displayed.  A particular store may house its products on dozens or perhaps hundreds of different shelves or displays represented by the planograms.  Any suitable representation or arrangement applicable to the store or group of stores of interest may be used. Paragraph Number [0031] teaches the planogram 200 indicates the linear facing feet (LFF) 202 and other physical dimensions, number of facings 204 (specific to the item or SKU), the location of the item identified by an item identifier or number, such as an SKU number, shelf height 206, width per facing 210, planogram height 212, and planogram shelf depth 214).
As per claims 7 and 16, the combination of Bottom, Chu, Ouimet, and Padmanabhan teaches each of the limitations of claims 1 and 10 respectively.
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach the use of a non-linear multiple-constraint mixed integer optimization model which is taught by the following citations from Chu:  
wherein generating the non-linear multiple-constraint mixed integer optimization model includes utilizing a genetic algorithm (Page 1 Section 1 Paragraph Number 3 teaches a model for obtaining optimal shelf space planning and display area allocation is developed, and an integer encoding genetic algorithm (GA) is employed for obtaining optimum solutions. Page 876 Section III(A) Paragraph Numbers 1-3 teach the first part of the optimization will give products optimal facing value based on their facing space elasticities, and subject to the constraint of total length of shelf facing space. A series of tests are conducted to find out the best parameter settings on population size, crossover rate, mutation rate and selective strategy upon the efficiency and effectiveness when solving the optimization problem. The parameter setting for the best result is crossover rate equals to 0.9 (mutation rate is 0.1), population size equals to 300, and use the stochastic uniform selection strategy. (See also equations on Page 874 which provide further explanation and context)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 8 and 17, the combination of Bottom, Chu, Ouimet, and Padmanabhan teaches each of the limitations of claims 1 and 10 respectively.
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach the use of a non-linear multiple-constraint mixed integer optimization model which is taught by the following citations from Chu: 
wherein the non-linear multiple-constraint mixed integer optimization model comprises EQUATION, wherein: Pi is a unit price of an ith item in the item category, x1 is horizontal facings of the ith item and is a positive number, Lis a linear footage per shelf, S is a number of shelves for the item category, ai, b1 are parameters which are solved using the constrained linear regression model, BiJ is a cross-space elasticity of the ith item on a jth item that is determined utilizing the multiple non-linear regression model; and Ibi <= x1 <= ubi in which lbf. and ttbi are respectively lower and upper bounds of horizontal facings of the ith item. (Pages 875-876 Section II sets forth the following set of assumptions and equations to calculate a non-linear multiple-constraint mixed integer optimization model: To display a given number of products of different categories to appropriate locations on the shelves of limited space, the model will determine the best ways to utilize the shelf space resource and maximize store's total profit. The following assumptions are made in this model: 1. Demand rate of a product is a function of displayed quantity and displayed allocation of that product. 2. Any possible locations and possible facing quantity for a specific product or product group have the performance record of that product on that allocation before. 3. The unit gross profit of any product is available as an input of the model. 4. The unit width (width per facing) of any product is available as an input of the model. 5. Special requirement on display locations of specific product or product groups are predetermined by store. 6. Grouping of products are predetermined by store. 7. One product or product group can be only placed in one display allocation. n : Number of products which need to be placed; m : Number of shelf display locations available to display products; g : Number of groups the products; F : Largest number of facing or displayed quantity of one product on the shelves; S : An n x F matrix of facing space elasticity; L: An n X m matrix of display area allocation elasticity; C: An m X m matrix of distance between every two display allocations; R: An n X n matrix of cross space elasticity between product i and k when placed together with each other. (The remainder of the equations on this page continue to lay out variables and assumptions to arrive at an equation that is substantially similar to the equation present in this claim limitation, (See Specifically, column 2 on page 875) and is rejected based upon the information set out on page 875 in regard to the demand function to determine space elasticity, allocation elasticity, demand and gross profit)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 9 and 18, the combination of Bottom, Chu, Ouimet, and Padmanabhan teaches each of the limitation of claims 1 and 8 and 10 and 17 respectively.
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach the use of days of supply to determine constraints which is taught by the following citations from Padmanabhan:  
wherein the lower and upper bounds are derived from business constraints of 1. 5 case pack and 3. 5 days of supply (DOS), and 1 DOS safety stock, to eliminate over-stock and out-of-stock situations: EQUATIONS, in which 1 DOS units = median of (historical) daily sales, vfi and dfi are respectively vertical and depth facings of the ith item for the shelf (Paragraph Number [0039] teaches the store data further includes delivery type, replenishment frequency, category rule, case pack size, minimum and maximum days of supply, availability and other supply chain related information. Paragraph Numbers [0064]-[0092] teaches the assortment optimization module 108 utilizes input information such as performance data 220 and product data, fixture data, and store data 222 for generating one or more assortment plans.  In one implementation, the following are further parameters that can be included within the input information: s.sub.i: Sales Margin of merchandize item i; C.sub.i: Cost of merchandize item i per day; X.sub.i: Number of facings of merchandize items i that are displayed; Y.sub.i: Number of additional units of merchandize items; I.sub.i: Total number of units=X.sub.i+Y.sub.i; S.sub.i: Number of merchandize items i units sold per day; S'.sub.i: Last year's Sales of merchandize items i displayed; f.sub.i: Forecast sales for merchandize items i displayed; X'.sub.i: Forecast number of facings of merchandize items i; d.sub.i: Days of Supply of the merchandize items i; J.sub.i: Total Lost sales; B.sub.i: Backroom Cost per unit merchandize items i; b.sub.i: Number of units of merchandize items i in the backroom; V.sub.i: Volume of merchandize items i; Kstac.sub.i: stacking factor of merchandize items i; D.sub.j: Depth of the fixture j; L.sub.i: Listing binary variable that is 1 if X.sub.i is listed, otherwise 0; bexess.sub.i: excess units of merchandize items i; Xmin.sub.i: Minimum number of facings of merchandize items i; XminCost: Total Cost pertaining to Minimum number of facings of merchandize items i; StockoutCost: Total Cost pertaining to stockout of merchandize items; StockoutPenalty.sub.i: Penalty pertaining to stockout of merchandize items i; StockoutProbablity.sub.i: Probability of Stockout merchandize items i; C5=constant=Variety Bonus constant; VarietyBonusCost: Cost pertaining to Variety Bonus; VendorContribution n.sub.i: Vendor contribution pertaining to listing of merchandize items i; VendorContributionCost: Cost pertaining to Vendor contribution of listing of merchandize items i; GrossMargin: Gross Margin for merchandize items for setting period: Total sales margin for all merchandize items; AverageInventorycost: Total inventory costs for all merchandize items; BackroomCost: Total Backroom Costs).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2010/0318403 to Bottom (hereafter referred to as Bottom), in view of An efficient approach for shelf space planning and display area allocation in convenience stores to Chu (hereafter referred to as Chu), in further view of U.S. Patent Application Publication Number 2007/0050235 to Ouimet (hereafter referred to as Ouimet), and in even further view of U.S. Patent Application Publication Number 2014/0058781 to Padmanabhan et al. (hereafter referred to as Padmanabhan), and in even further view of U.S. Patent Application Publication Number 2014/0058781 to Padmanabhan et al. (hereafter referred to as Padmanabhan)
As per claims 4 and 13, the combination of Bottom, Chu, Ouimet, and Padmanabhan teaches each of the limitation of claims 1 and 3 and 10 and 12 respectively.
Bottom teaches the use of various regression techniques to determine a number of facings (See Paragraph Numbers [0050]-[0054]), but does not explicitly teach the use of LASSO to solve the regression which is taught by the following citations from Liu:  
wherein generating the multiple non-linear regression model includes least absolute shrinkage and selection operator (LASSO) regression analysis method. (Paragraph Number [0055] teaches the identifying module 108 can adopt a least-angle regression (LARS) algorithm to process the inputted user-commodity purchase relationship matrix M and behavior data to perform a coordinated calculation to obtain the probability that a commodity is bad to thereby achieve the object of identifying bad commodities.  Desirably, the identifying module 108 can adopt a Least Absolute Shrinkage and Selection operator (LASSO) algorithm adapted to a sparse matrix environment to calculate the probability that a commodity is bad. Paragraph Number [0056] teaches in the case that the LASSO algorithm used to calculate the probability that a commodity is bad, the calculated coefficients of the commodities are all negative numbers, and the magnitude of each absolute value thereof represents the degree of badness of a commodity.  As shown in Table 1, the commodity item II obviously has a considerably higher badness than the commodity item I, and is the commodity to be intervened first).
Both the combination of Bottom, Chu, Ouimet, and Padmanabhan and Liu are directed to inventory management. The combination of Bottom, Chu, Ouimet, and Padmanabhan discloses the use of various regression techniques to determine a number of facings. Liu improves upon the combination of Bottom, Chu, Ouimet, and Padmanabhan by disclosing the use of LASSO to solve the regression. One of ordinary skill in the art would be motivated to further include the use of LASSO to solve the regression, to efficiently make more accurate predictions as the LASSO method is more accurate predictions instead of raw unbiased regression or inferences.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of the use of various regression techniques to determine a number of facings in the combination of Bottom, Chu, Ouimet, and Padmanabhan to further utilize LASSO to solve the regression as disclosed in Liu, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments filed 5/31/2022 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach “the cross-space elasticity data indicating (i) a change in the item demand of the item in response to a change in shelf-space of one or more of the other items in the item category.” (See Applicant’s Remarks, 5/31/2022, pgs. 8-11). Examiner notes that new portions of the Ouimet reference have been applied to teach this limitation and as such, Applicant’s arguments directed to the other references is moot. In response to Applicant’s assertion, Examiner directs Applicant to review the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624